              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION


ENHANCED      CAPITAL    HTC               2:19-CV-11324-TGB
FUNDI, LLC, 678 SELDEN, LLC,

              Plaintiffs,
                                                ORDER

    vs.
                                     HONORABLE TERRENCE G.
BRANDON DUCKETT,            OSIPOV          BERG
BIGELMAN, P.C.,

              Defendants.



                  ORDER DISMISSING CASE

    Pursuant to the Notice of Dismissal by Plaintiffs, this case is

DISMISSED without prejudice.

    IT IS SO ORDERED.

    DATED this 20th day of August, 2019.

                               BY THE COURT:


                               /s/Terrence G. Berg
                               TERRENCE G. BERG
                               United States District Judge
